Name: 88/119/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (North Rhine-Westphalia) pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  teaching;  agricultural policy
 Date Published: 1988-03-05

 Avis juridique important|31988D011988/119/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (North Rhine-Westphalia) pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 060 , 05/03/1988 P. 0044 - 0044*****COMMISSION DECISION of 12 January 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (North Rhine-Westphalia) pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) (88/119/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas the German Government has notified the Commission, in accordance with Article 24(4) of Regulation (EEC) No 797/85, that the Land of North Rhine-Westphalia is maintaining its system of occupational training in agriculture, which was introduced pursuant to Directive 72/161/EEC concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture and which was the subject of Commission Decision 75/315/EEC of 30 April 1975 (3); Whereas the system satisfies the objectives of Article 21 of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The system of occupational training in agriculture introduced in North Rhine-Westphalia in 1974 pursuant to Directive 72/161/EEC satisfies the conditions governing a Community financial contribution under Article 21 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 12 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No L 143, 5. 6. 1975, p. 14.